DETAILED ACTION

Election/Restrictions
	Applicant's election with traverse of Species 1, figures 3 & 4, corresponding to claims 1-8 and 18-20 in the reply filed on 8/30/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden and no facts where presented to support the burden.  That claims 1 is the base claim for claims 9-17 and therefore burden would be reduced, as shown in a table.
This is not found persuasive because MPEP 808.02 C states that field of search is a proper reason for showing serious burden.  The specification lays outs various embodiments of the invention, each of these embodiments introduce new/different elements that each require different or new search queries to properly search them.  This results in serious burden.
Elected claims 18 and 19 are dependent upon non-elected claim 17 and therefore are removed from the examined claim set.  Therefore the examined claims are 1-8 and 20.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,363,224 (hereafter referred to as the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same elements.
Regarding claim 1, the Patent claims an image sensor comprising:
a detection region (column 25, line 32) structured to include a first demodulation node (claim 10 wherein the first detection node equal the demodulation node) and a second demodulation node (claim 10 wherein the second detection node equal the demodulation node) to generate an electric current in a substrate and capture photocharges that are generated in response to incident light in the substrate and move along the electric current (column 25, lines 32-37);
a first pixel transistor region disposed at one side of the detection region, and configured to include a plurality of transistors processing the photocharges captured by the first demodulation node (claim15); and
a second pixel transistor region disposed at other side of the detection region, and configured to include a plurality of transistors processing the photocharges captured by the second demodulation node (claim 15).
With respect to claim 2, though the patent fails to claim the first pixel transistor region includes a first P-well region in contact with a voltage stabilization region disposed adjacent to the first pixel transistor region; and the second pixel transistor region includes a second P-well region in contact with another voltage stabilization region disposed adjacent to the second pixel transistor region, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the Patent because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 3, though the patent fails to claim the another voltage stabilization region disposed at the other side of the detection region is in contact with another P-well region disposed below a first pixel transistor region of a contiguous pixel disposed at one side of the second pixel transistor region, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the Patent because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 4, though the patent fails to claim the voltage stabilization region and the another voltage stabilization region are configured to receive a ground voltage, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the Patent because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 5, the patent (claim 15) claims the first demodulation node and the first pixel transistor region are arranged symmetrical to the second demodulation node and the second pixel transistor region with respect to a center of the detection region, respectively.
Pertaining to claim 6, though the patent fails to claim each of the first pixel transistor region and the second pixel transistor region includes a first transistor group including a reset transistor and a transfer transistor, and a second transistor group including a selection transistor and a drive transistor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the Patent because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, the patent (Claim 9) claims the one side and the other side are opposite sides of the detection region.
Regarding claim 8, the patent (Claim 15) claims the first transistor group is disposed over the second transistor group in each of the first pixel transistor region and the second pixel transistor region.
With respect to claim 20, the patent claims an image sensor comprising: 
a first pixel that is structured to detect light to produce a first pixel output signal (column 25, lines 28-30); and 
a second pixel located contiguous to the first pixel and structured to detect light to produce a second pixel output signal separate from the first pixel output signal (column 25, lines 28-30),
wherein each of the first pixel and the second pixel comprises: 
a detection region (column 25, lines 32-37) including a first demodulation node (claim 10 wherein the first detection node equal the demodulation node) and a second demodulation node (claim 10 wherein the second detection node equal the demodulation node) and configured to generate an electric current in a substrate and capture photocharges that are generated in response to incident light and move along the electric current; 
a first pixel transistor region (claim 15) disposed at one side of the detection region, and configured to include a plurality of transistors processing the photocharges captured by the first demodulation node (claim 10 wherein the first detection node equal the first demodulation node); and a second pixel transistor region (claim 15) disposed at other side of the detection region, and configured to include a plurality of transistors processing the photocharges captured by the second demodulation node (claim 10 wherein the second detection node equal the second  demodulation node), wherein the detection region, the first pixel transistor region, and the second pixel transistor region of the first pixel are arranged symmetrical to the detection region, the first pixel transistor region, and the second pixel transistor region of the second pixel with respect to a boundary between the first pixel and the second pixel (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	11/3/22